DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “groove” and “support body communicating hole.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because a portion of the reference number at the top of Fig. 2 is not visible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
Claim Objections
Claim 1 is objected to because of the following informalities:  The word “in” is missing before the phrase “the housing cover” in Claim 1, Line 13. The word “the” is missing before the word “casing” in Claim 1, Line 20. It appear that the word “that” is missing after the word “such” in Claim 1, Line 32.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2017/0280959 A1) in view of LAWSON MCLEAN et al. (US 2019/0183305 A1), hereinafter Lawson.
Regarding Claim 1, Nam (Fig. 5) discloses a cleaning appliance comprising: a hollow housing (10/12); a housing wall (E1, See Examiner Annotated Fig. 5) provided in the housing (10/12) to divide an internal space of the housing (10/12) into a first space (121) and a second space (232); a wall through-hole (E2, See Examiner Annotated Fig. 5) provided in the housing wall (E1); an intake port (5), the first space (121) communicating with an exterior of the housing via the intake port (5); an exhaust (522, See Fig. 8) provided in a housing through-hole (E3, See Examiner Annotated Fig. 5) provided in the housing such that the second space (232) communicates with the exterior of the housing (10/12) through the housing through-hole (E3), the exhaust (522)  including: a housing cover (520) configured to be received in the housing through-hole (E3); a cover through-hole (E4) provided in the housing cover (520); and an exhaust hole (522) provided in the housing cover (520), the second space (232) communicating with the exterior of the housing (10/12) through the exhaust hole (522); a fan including: a casing (E5, See Examiner Annotated Fig. 5) configured to be coupled to at least one of  the housing wall (10/12) or a surface facing the second space (232) such that the casing (E5) is positioned in the wall through- hole (E2); a casing intake hole (E6, See Examiner Annotated Fig. 5) provided in the casing (E5), the first space (121) communicating with an interior of the casing (E5) through the casing intake hole (E6); a casing exhaust hole (E7, See Examiner Annotated Fig. 5) provided in the casing (E5); and an impeller (200) to generate an air flow into the interior of the casing (E5) via the casing intake hole (E6) and out of the interior of the casing (E5) via the casing exhaust hole (E7); a separator (E8, See Examiner Annotated Fig. 5) provided in the first space to form a flow path for air from the intake port (5) to the casing intake hole (E6), wherein that the display panel (E10) is positioned to be exposed to the exterior of the housing (10/12). See Examiner Annotated Fig. 5 (below).

    PNG
    media_image1.png
    623
    789
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    721
    357
    media_image2.png
    Greyscale

Nam does not disclose wherein the display panel is positioned to be exposed to the exterior of the housing through the cover through-hole.
However, Lawson (Fig. 4) teaches a cleaning appliance comprising of a display panel (100) that is positioned to be exposed to the exterior of its housing through a cover through hole.  See Lawson, Fig. 4.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cleaning appliance of Nam, wherein the display panel is positioned to be exposed to the exterior of the housing through the cover through-hole, as taught by Lawson, for the purpose of making the display more easily visible to the user, as a matter of design choice, that will not modify the operation 
Regarding Claim 2, Nam, as modified, discloses the cleaning appliance of Claim 1, as previously discussed above, wherein the cover through-hole is defined at a center of the housing cover. See Lawson, Fig. 4.
Regarding Claim 3, Nam, as modified, discloses the cleaning appliance of Claim 1, as previously discussed above, wherein the cover through-hole is defined in a space between a center of the housing cover and an edge of the housing cover and has a ring or an arc shape. See Lawson, Fig. 4.
Regarding Claim 4, Nam, as modified, discloses the cleaning appliance of Claim 1, as previously discussed above, further comprising: a filter (Nam, 560) including: a filter body positioned below the housing cover (Nam, 520) to filter air flowing to the exhaust hole (Nam, 522); and a filter body through-hole (See Nam, Examiner Annotated Fig. 8) provided in the filter body and positioned to correspond to the cover through-hole (Nam, E4). See Nam, Examiner Annotated Fig. 8.
Regarding Claim 5, Nam, as modified, discloses the cleaning appliance of Claim 4, as previously discussed above, wherein the display housing (Lawson, 101) includes: a support body (Lawson, 38a) coupled to the display panel (Lawson, 100) and configured to be inserted into the filter body through-hole (Lawson, 86) and the cover through-hole (Lawson, 82) such that the support body (Lawson, 38a) is positioned above the casing exhaust hole (Nam, E7), and coupled to the second space (232) by the housing fastening extension (Lawson, 38b); a support body communicating hole (Lawson, 90) provided in a bottom face (under a broadest reasonable interpretation the 
Regarding Claim 6, Nam, as modified, discloses the cleaning appliance of Claim 5, as previously discussed above, wherein the display housing (Lawson, 101) further includes: a panel mounting region (Lawson, E14, See Lawson, Annotated Fig. 3) defined in a face of the support body (Lawson, 38a) facing the cover through-hole (Lawson, 82) of and configured to provide a space in which the display panel (Lawson, 100) is mounted. See Lawson, Fig. 3 and 4. 

    PNG
    media_image3.png
    481
    719
    media_image3.png
    Greyscale

Regarding Claim 7, Nam, as modified, discloses the cleaning appliance of Claim 5, as previously discussed above, wherein the panel mounting region (Lawson, E14) includes a through-hole (the additional 90 and 92 holes of Lawson are through holes) in the support body (Lawson, 38a) that is connected to the support body communicating hole (Lawson, 90).
Regarding Claim 8, Nam, as modified, discloses the cleaning appliance of Claim 6, as previously discussed above a display cover (Nam, E14, See Examiner annotated Nam Fig. 5) that is coupled to the support body (Lawson, 38a), positioned above the display panel (Nam, E10, made of a transparent material to allow for the visibility of the plurality of light emitting units, See Nam ¶0114-6).
Regarding Claim 9, Nam, as modified, discloses the cleaning appliance of Claim 5, as previously discussed above, wherein the housing fastening extension (Lawson, 38b) detachably fixes the support body (Lawson, 38a) to the housing wall (Nam, E1).  Under the broadest reasonable interpretation of the claim limitation “detachably fixes,” all portions of the support body and the cover of Lawson are inherently capable of being detached from the other portions of the cleaning appliance.  Additionally, merely making parts separable has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.V.C.                
Regarding Claim 10, Nam, as modified, discloses the cleaning appliance of Claim 4, as previously discussed above, further comprising: a casing cover (Nam, E11) provided in the second space (Nam, 232) to be positioned between the display panel (Nam, E10; Lawson, 100) and the casing exhaust hole (Nam, E7), and to form a rear face of the casing (Nam, E5); and a filter first communicating hole (E13, See Nam, 
Regarding Claim 11, Nam, as modified, discloses the cleaning appliance of Claim 10, as previously discussed above, wherein the display housing (Lawson, 101) includes: a support body (Lawson, 38a) coupled to the display panel (Nam, E10; Lawson, 100) and configured to be inserted into the filter body through-hole (Nam, See Fig. 8; Lawson, 86) and the cover through-hole (Nam, E4; Lawson, 82) such that the support body (Lawson, 38a) is positioned above the casing exhaust hole (Nam, E7), and coupled to the second space (Nam, 232) by the housing fastening extension (Lawson, 38b); and a filter second communicating hole (Lawson, 92) provided in the display housing (Lawson, 101) and positioned to guide air discharged from the filter first communicating hole (E13, See Nam, Examiner Annotated Fig. 5) to the filter body (Nam, 560; Lawson, 86).
Regarding Claim 12, Nam, as modified, discloses the cleaning appliance of Claim 11, as previously discussed above, wherein the casing cover (Nam, E11) is fixed to the housing wall (Nam, E1), and wherein the support body (Lawson, 38a) is fixed to the inner circumferential face of the housing (Nam 10/12).
Regarding Claim 13, Nam, as modified, discloses the cleaning appliance of Claim 4, as previously discussed above, further comprising: a mounting body (Nam, E13, See Examiner Annotated Fig. 5.) provided in the wall through-hole (Nam, E2) and having a mounting space defined therein; a mounting body through-hole (See Nam, ¶0250-53) defined in the mounting body (Nam, E13) and positioned to be in communication with the casing intake hole (Nam, E6); a communication hole provided 
Regarding Claim 14, Nam, as modified, meets all of the limitations as best understood, as applied to Claim 1 above.
Regarding Claim 15, Nam, as modified, discloses the cleaning appliance of Claim 14, as previously discussed above, wherein containments filtered by the one or more cyclones are received in a storage space that is opened and closed by a cover (Nam, 16) provided at the first end of the housing. See Nam, Fig.’s 4 and 5.
Regarding Claim 16, Nam, as modified, meets all of the limitations as best understood, as applied to Claim 1, 3, and 14 above.
Regarding Claim 17, Nam, as modified, meets all of the limitations as best understood, as applied to Claim 1, 4 and 14 above.
Regarding Claim 18, Nam, as modified, meets all of the limitations as best understood, as applied to Claim 1, 5, 14, and 17 above.
Regarding Claim 19, Nam, as modified, meets all of the limitations as best understood, as applied to Claim 1, 5, 6, 14, 17, and 18 above.
Regarding Claim 20, Nam, as modified, meets all of the limitations as best understood, as applied to Claim 1, 5, 6, 7, 14, 17, 18, and 19 above.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723